Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Matter
The listing of claim 12 in the claim listing of December 20, 2020 idetifies claim 12 as “original”.  Claim 12 is actually “Previously Presented” since it was amended on April 7, 2019 and again on October 15, 2019.  This is considered as a minor typographical error and the examiner has proceeded with examination and considered claim 12 as “Previously presented”.

Specification
The disclosure is objected to because of the following informalities: The specification of the present application is not of sufficient scope as to justify the scope of the claims.  See MPEP 608.01(p).  The applicant should amend the specification so as to support an embodiment as claimed which essentially recites subject matter as depicted in figures 36 and/or 37 wherein the light source is an LED light source.  The examiner recommends amending at least one of paragraphs 125, 126 and/or 127 to recite that the light entering may be from an LED.
Appropriate correction is required.

Allowable Subject Matter
Claims 12-13, and 16-22 are allowed.

Response to Arguments
Applicant’s arguments, filed December 20, 2020, with respect to the rejection(s) of claim(s) 12-13 and 16-20 under 35 USC 112 have been fully considered and are persuasive in part.  
It is the examiner’s position that the written specification does not adequately support the subject matter of claim 12.  It is also the examiner’s position that the parent applications do not adequately support the subject matter of claim 12.  It is the examiner’s position that the current application is a continuation in part (CIP) of 14858850. A continuation-in-part is an application filed during the lifetime of an earlier nonprovisional application, repeating some substantial portion or all of the earlier nonprovisional application and adding matter not disclosed in the earlier nonprovisional application. See MPEP 201.08.  In a CIP application, claims directed solely to subject matter of the parent application(s) are entitled to the benefit of the earlier filing date of the parent application(s) while claims directed to subject matter not supported by the earlier filed applications are only entitled to the filing date of the CIP application.   Support for the eaminer’s position that the current application is a CIP may be found in MPEP 2163.02 “The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  An applicant shows possession of the claimed invention by fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)” [emphasis added]
The remaining arguments presented December 20, 2020 are found unpersuasive.  The applicant argues that testing of a claimed invention is considered actual reduction to practice and cites MPEP2163(I). In the instant application, the applicant was only testing the specific properties of an optical sheet as depicted in figure 30.  An LED was used, most likely for convenience.  The applicant was not testing the invention of claim 12 which comprises, in combination with additionally recited elements: a reflective grid panel,  an LED light source illuminating the reflective grid panel, a curved diffuser disposed between the light source and the reflective grid panel and a pair of reflective side wall flanking a space between said reflective grid panel and said curved diffuser, wherein said reflective grid panel is configured to transmit at least a first portion of light emitted by the LED light source through spaces between adjacent pair of said reflective surfaces without redirection and redirect at least a second portion of the light towards one or more directions that are not coincident with the original Page 2Appl. No.:15/687,471 propagation direction.  There is no indication that the testing was done with all the elements as configured in the recitation of claim 12.
The applicant further argues “A specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998).” The only embodiment that met all the limitations of the claim was claim 15 as filed on August 26, 2017.  As such, the 35 USC 112, first paragraph rejection has been withdrawn but a specification objection remains.
The applicant further argues that “35 U.S.C. § 112 does not require an applicant to describe claim limitations exactly and only requires the applicant to do so with "reasonable clarity" so that a 
The applicant further argues on page 6 that Example 2 (para 116) of the originally filed specification discloses a light scattering variation of the reflective grid of Example 1 and then argues that other parts of the specification, specifically figs. 10-12, 24-29 and 32-33 show light traveling first through a diffusion sheet and then through a reflective grid.  But there is nowhere in the specification that cohesively brings all of these elements together, let alone together in the specific arrangement required by the claim(s). 
The applicant further argues that paragraph 63 of the originally filed specification states that “elements represented in one embodiment as taught herein are applicable without limitation to other embodiments taught herein.”  First, the applicant has to demonstrate actual possession of a particular embodiment. In the instant case the only demonstration of the particular embodiment in question is originally filed claim 15.  Second, see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species).  Just because elements from one embodiment may be used in another embodiment does not mean the applicant contemplated the specific combination of elements until such time as they were 

In summary, the applicant may choose to:
 A) 1-amend the specification to better support the claims and 2-file a new application data sheet (ADS) where the ADS specifies the present application as a CIP of 14858850 along with the additional continuation data. 
Or
B) the applicant may choose to leave the specification as it stands and argue against the examiner’s position that the parent applications do not support the currently claimed subject matter.

	If applicant chooses A), as long as no new art is found in any update search, the application will be in condition for allowance.
	If the applicant chooses B) the examiner will consider applicant’s response to arguments presented in this office action and proceed accordingly. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the specification discussed above on page 2.
A new application data sheet indicating the status of the current application as a continuation in part of 14858850 instead of a continuation of 14858850. The rest of the continuation data should remain the same.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER E MAHONEY/               Primary Examiner, Art Unit 2852